Title: To George Washington from Lewis Richard Morris, 15 October 1782
From: Morris, Lewis Richard
To: Washington, George


                  
                     sir
                     Philadelphia 15th October 1782.
                  
                  The enclosed copy of a letter from the Marquis de la Fayette, he requests Mr Livingston in his private letter to communicate to your Excellency, as he is absent that honor devolves upon me, and had it nor been referred to a Committee of Congress, should have been transmitted long since.
                  I cannot omit by this opportunity mentioning to your Excellency my disappointment in not joining the Army by the 13th Instant, Mr Livingston’s absence will I hope prove a sufficient appology till his return, when I shall immediately set out for Camp.  I have the honor to be sir with the highest Respect and Esteem your Excellency’s most obedient humble servt
                  
                     L. R. Morris
                  
               